Citation Nr: 1647046	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  07-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.

This matter is on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that assigned a 30 percent disability rating for PTSD, after granting service connection for the same.  

This case was remanded by the Board in September 2012 for additional development.  In a December 2015 decision, the Board denied the claims on appeal.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's December 2015 decision, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  


FINDINGS OF FACT

1. The totality of the evidence establishes that Veteran's service-connected PTSD is manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2. The Veteran is in receipt of a 30 percent rating for PTSD, which is his only service connected disability.

3. The Veteran's PTSD does not preclude gainful employment.





CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 30 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  However, the Veteran's appeal arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VA's General Counsel has further clarified that no additional notice is required for a "downstream" issue, to include appeal pertaining to the assigned rating and TDIU.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

Neither the Veteran nor his representative has alleged prejudice with regard to notice, nor were any such allegations raised in the Joint Motion.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA examination reports, and post-service treatment records have been obtained.  Records provided by the Social Security Administration (SSA) have also been associated with the claims file.  The Veteran has not identified any outstanding private or other psychiatric treatment records that he wished for VA to obtain.

The Veteran underwent a VA phone examination to determine the severity of his PTSD most recently in May 2015.  The examination involved a review of the claims file, consideration of the Veteran's lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any material worsening of the Veteran's psychiatric disability since the May 2015 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  

As noted above, this case was remanded by the Board in September 2012 for additional development.  The Appeals Management Center was directed to issue VCAA notice and schedule the Veteran for a VA examination.  The notice was sent to the Veteran in September 2012 and a phone examination was conducted in May 2015.  There was substantial compliance with the Remand instructions.  See Stegall v. West, 11 Vet App 268 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

VA updated the portion of the Schedule for Rating Disabilities covering psychiatric disorders to explicitly incorporate by reference the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013), as well as to replace regulatory references to the Fourth Edition (DSM-IV) with references to DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-5 does not apply to claims certified to or pending before the Board prior to August 4, 2014.  79 Fed. Reg. 45 ,093, 45,094 (Aug. 4, 2014).   The AOJ certified the Veteran's appeal to the Board well before that date.  Hence, DSM-IV is still the governing directive for this case.

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling under Diagnostic Code 9411.  He seeks a higher initial rating.

Diagnostic Code 9411 indicates that PTSD should be evaluated under the general rating formula for mental disorders.  38 C.F.R. § 4.130.  According to the general rating formula, a mental disorder is rated 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9434.

A rating of 50 percent is assigned when a mental disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A rating of 70 percent is warranted when a mental disorder results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130.  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

If the disability has undergone varying and distinct levels of severity throughout the period on appeal, staged ratings may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


During mental health treatment in August 2004, the Veteran reported nightmares and flashbacks about his experiences, waking up at night in sweat.  He indicated that he stays home most of the time and that he feels depressed and anxious.  He also reported living with his parents and taking care of them.  On examination, he was found cooperative with fair grooming, fair eye contact, with spontaneous, articulated, and coherent speech.  He did not report any suicidal or homicidal ideation or illusions.  His attention and concentration as well as recent and remote memory were fair.  A GAF of 55 was assigned. 

In November 2004, the Veteran reported that he was sleeping a little better and that daytime anxiety improved some with medication changes.  

In March 2005, the Veteran was seen for a mental health intake appointment.  He was casually dressed and well groomed.  He reported severe disabling generalized anxiety and hypervigilance.  He said he is easily triggered in reexperiencing terror by minor stimuli and that he has not been able to feel safe anywhere since serving in Vietnam.  He indicated that he now keeps to himself and avoids going out of the house.  He reported ongoing intrusive memories, moderate to severe, with occasional flashbacks.  He reported initial and middle insomnia with restless sleep.  He said nightmares and panic attacks are less frequent, noting that he has about 1 panic attack a week.  

On examination, the Veteran was noted to be alert, well oriented, and with good eye contact.  His speech was normal in pace, monotone, clear, coherent, and purposeful.  His affect was anxious and depressed, restricted and constricted.  His mood was depressed and anxious.  His thought process was logical and goal oriented.  There was no indication of any suicidal or homicidal ideations.  Recent memory was decreased in addition to his concentration.  A GAF of 40 was assigned. 

In September 2005, the Veteran reported significant improvement of his PTSD and depressive symptoms.  Intrusive memories occurred maybe twice a month and during the day.  Flashbacks were occasional and sleep was free of nightmares and combat.  He also stated that there was a significant improvement in sadness, anxiety, and guilty and that he is not irritable anymore or worried about being volatile.  He continues to avoid people but denied any passive or active suicidal or homicidal ideation or psychotic symptoms.  A GAF of 45 was assigned. 

Treatment notes from March 2007 indicate that the Veteran's nightmares, flashbacks, and sleep fluctuate from time to time but that the Veteran continues having problems with intrusive, vivid memories of the war at least 3 times a week.  He also continued to avoid people and places that remind him of Vietnam, causing him to be "basically housebound by agoraphobia related to PTSD."  He has relapses of nightmares and flashbacks.  His anxiety was reported as less significant mostly because the Veteran stays home.  A GAF score of 40 was assigned.

During treatment in November 2007, the Veteran reported improvement in volatility since he went back on his medication.  His overall anxiety was improved but his agoraphobia remained significant.  He denied any passive or active suicidal or homicidal ideations and psychiatric symptoms.  He reported that sleep was adequate and denied any nightmares and intrusive memories.  He was described as alert, well oriented, casually dressed, and well groomed.  He was pleasant and cooperative and his speech was within normal limits.  His affect was less restricted but he was still anxious.  His thought process was logical, goal oriented, free of any passive or active suicidal or homicidal ideation and delusions.  His insight was adequate and judgment was adequate.  A GAF score of 40 was assigned. 

Treatment notes from May 2008 indicate that the Veteran was coping with the loss of his brother after spending 3 months with him in Florida.  He reported an incident where he snapped an shot 2 of his neighbor's dogs but stated that he has not had any further episodes.  He indicated he was back on good terms with the neighbors and he "hated that [he] lost it like that."  The Veteran noted that he was living with his elderly parents and helps care for them.  The Veteran was described as clean, neat, and alert and oriented times 4.  His affect was bland but appropriate and congruent with mood.  His mood was dysthymic and anxious but his thought process was logical and the content was relevant.  Judgment, insight, memory, and concentration were intact.  He had no suicidal ideation and his suicide risk was low.  A GAF of 40-45 was assigned.  

In July 2008, the Veteran reported an incident with his niece when she was "mouthing off" and kicked him in the shin.  He said that snapped and pinned her against that wall until her father got him to let go.  He stated that he was embarrassed and ashamed of the incident.  The Veteran was described as clean,  neat, and alert and oriented times 4.  His affect was bland but appropriate and congruent with mood.  His mood was dysthymic and anxious but his thought process was logical and the content was relevant.  Judgment, insight, memory, and concentration were intact.  He had no suicidal ideation and his suicide risk was low.  A GAF of 40-45 was assigned.  

Treatment notes from March 2009 indicate that the Veteran was admitted for inpatient treatment and added to a high risk list for suicidal behaviors, though he was found not at risk of harming himself or others.  He stated that he had thought about suicide thousands of times but did not indicate that he had any intent or plan at that time.  He was admitted to the hospital with a GAF score of 45 and discharged several days later with a GAF score of 58.  On discharge, the Veteran was appropriate in appearance and demeanor.  His speech was congruent and his affect was restricted.  His mood was anxious and depressed.  He was oriented in all spheres and memory appeared to be fairly preserved.  His thought process was intact and linear.  He acknowledged death wishes and suicidal ideations with a history of 2 attempts in the past.  He stated he had no current suicidal ideation, intention, or plan to harm himself.    

In August 2010, the Veteran reported being depressed and having anxiety and panic attacks.  He stated that noises startle him and cause him to relive incidences in Vietnam.  A GAF score of 65 was assigned.  

In March 2011, the Veteran reported that he was doing fine.  His affect was congruent, thoughts logical, and speech responsive.  His eye contact was normal.  In April 2011, the Veteran said that he was doing the same and that it had been "this way" for 30 years.  He denied target symptoms.  There was no indication of mood disturbance, his thoughts were logical, speech was responsive and clear, his eye contact was normal, and he was cooperative and calm.  In November 2011, the Veteran reported depressed mood, anxiety, irritability, and sleep disturbance due to recurrent nightmares.  He denied thought disturbance, mood disturbance, thoughts of self-injury, and suicidal intent.  His mood seemed much improved but the Veteran was concerned about his fatigue and nightmares.  In December 2011, the Veteran endorsed a good mood with a congruent, reactive affect.  He was described as appearing more relaxed and happy than he has ever been and a GAF of 70 was assigned.

In January 2012, the examiner noted that the Veteran was "the best" he had ever seen him.  The Veteran was in a good mood with no complaints.  He denied  thought disturbance, mood disturbance, thoughts of self-injury, and suicidal intent.

In May 2013, the Veteran denied symptoms of anxiety.  His affect was appropriate and his mood was normal.  His speech was responsive and spontaneous and his eye contact was normal.  His thoughts were clear and coherent and he was alert and oriented to person, place, time, and event.  He denied flashbacks and was noted to be stable.  

In December 2013, the Veteran said he had an increased startle response, nightmares, and poor sleep.  He said he was having panic attacks and that the noise in his dorm bothered him.  He denied thought disturbance, thoughts of self-injury, and suicidal intent.  He was noted to have mild dysphoria.

In January 2014, the Veteran reported feeling okay.  He denied nightmares and symptoms of anxiety.  His mood was normal, affect appropriate, thoughts clear and coherent, his speech was responsive and spontaneous, and his eye contact was normal.  There was no indication of mood disturbances and he was found to be stable.  In September 2014, he again denied depressed mood and excessive worry.  His mood was euthymic, affect appropriate, and there was no indication of mood disturbance.  The examiner noted that the Veteran appeared to be managing his symptoms and that he showed no signs of distress.  He was calm and cooperative.  

The Veteran was afforded a VA phone examination in May 2015.  After a review of the claims file and speaking with the Veteran about the history and symptomatology of his PTSD, the examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran indicated that he is divorced and estranged from his 2 daughters.  He noted that he is currently incarcerated and spends almost all of his time in his cell reading and listening to political programs.  He contended that he is unable to work because of his PTSD symptoms which cause him to self-medicate with alcohol and drugs.  The examiner responded that the alcohol and drug abuse is not self-medicating but rather causes mood swings, sleeping difficulty, anxiety, and irritability, which all have a negative effect on employment.   The Veteran reported recurrent distressing dreams related to his experiences in Vietnam.  Additionally, he indicated a markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  He endorsed hypervigilance and sleep disturbance.  

In addition to the medical evidence, the Veteran has provided written statements regarding his PTSD symptoms.  This lay evidence corroborates the Veteran's complaints as noted by the VA examiners.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for an initial disability rating in excess of 30 percent.  The totality of the evidence fails to show symptoms commensurate of the next higher rating, such as may produce occupational and social impairment with reduced reliability and productivity, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, or impaired abstract thinking.  The Board fully recognizes that the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

The treatment records and VA examination report were not indicative of occupational and social impairment that approximate the criteria for a 50 percent or higher rating.  It is true the Veteran experienced exacerbations of his PTSD symptoms.  Such was noted in March 2005, March 2007, and March 2009.  However, in each instance, the increases were temporary and not representative of the Veteran's overall mental state.  The Veteran reported significant improvement six months in September 2005 and November 2007, respectively.  His inpatient treatment in March 2009 was brief and followed by a protracted report of "doing fine" and being "the best" he has ever been.  There is also a correlation between these periods of exacerbation and the Veteran being compliant with his medication and treatment.  The record shows that the Veteran's complaints of anxiety, volatility, suicidal ideation, and mood are all improved when he follows medical direction.  In other words, the totality of the evidence found in the treatment records and examinations demonstrates that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board emphasizes  that the presence of a particular enumerated symptom, alone, does not qualify for a higher rating.  Entitlement to a specific disability rating requires sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration, and that cause the requisite occupational and social impairment.  See Vazquez-Claudio, 713 F.3d 112.  In that decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) emphasized that the regulatory scheme was intended to provide a framework for evaluating veterans on a disability spectrum based upon their objectively observable symptoms.  Id.  In addition to specific illustrative symptoms, a rating must also consider "the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission."  Id., quoting 38 C.F.R. § 4.126(a).

In this regard, the Board was specifically directed to address the instances of suicidal ideation, and why they do not support a higher rating.  The treatment records show sporadic statements related to suicidal ideation.  However, the statements are infrequent and he has not endorsed a plan or taken action towards suicide during the appeal period.  Additionally, follow-up mental health treatment notes indicate that any suicidal ideation resolves within the month.  For example, while he was admitted to in-patient treatment in March 2009 for suicidal ideation, and even noted that he had "thought of suicide thousands of times," he denied any and all suicidality and denied any thought, intentions, or plans to harm any others only days later.  Even considering his history of reports of suicidal ideation, in combination with the remainder of the Veteran's PTSD symptomatology, the Veteran's PTSD does not cause occupational and social impairment with reduced reliability and productivity.  Throughout the appeal period, the Veteran is noted to be alert and oriented with an appropriate affect.  His insight and judgement were regularly noted to be present, though limited, and his grooming was typically average. 

The Joint Motion also indicated that the Board should more closely review the Veteran's instances of anger and violence.  There were two instances of violence (impaired impulse) in a two month window in 2008.  Such do not appear to be representative of his overall state of mental health.  Indeed, for the three month period prior to the May 2008 event, the Veteran was caring for his brother.    The records similarly reflect that the Veteran was responsible for the care of his parents.  Such shows a depth of sympathy and compassion.  He is also shown to have a close relationship with a supportive father.  The Veteran was regularly described as cooperative during his treatment and in October 2011 he was even noted to be "effective at managing mood".  There is no evidence of impaired memory or spatial disorientation so as to warrant a higher rating.  The Veteran's complaints are most consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks resulting from depressed mood, anxiety, and sleep impairment.   

Indeed, although the Veteran indicates an estranged relationship with his ex-wives and daughters, he also indicated that he had a good relationship with his parents and spent 3 months with his brother before his brother's death.  Further, while he was put on a suicidal watch during a hospital admission, this was due to past incidences of suicidal attempts, prior to the period on appeal.  There was no actual plan or intent.  Additionally, he was regularly noted to be functioning generally satisfactorily, with self-care and normal conversation.  The evidence of record simply does not support symptoms severe enough to warrant an initial rating in excess of 30 percent.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected PTSD, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 30 percent disability rating specifically contemplate his symptoms, including chronic sleep impairment, anxiety, depressed mood, and difficulty with relationships.  Moreover, the Board must consider any additional psychiatric symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  See Mauerhan, supra.  Thus, the Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  As the threshold issue under Thun is not met, any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

Accordingly, the Board finds that the claim of entitlement to an initial disability rating in excess of 30 percent for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

III. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) .

As noted above, the Veteran is in receipt of a 30 percent rating for PTSD.  This is his only service-connected disability.

Because the Veteran does not have a combined rating of 70 percent or his overall combined rating for his PTSD is not 60 percent, he does not meet the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a).  VA policy is to grant a TDIU in all cases where service connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Thus, the Board must determine whether the evidence shows that the Veteran's service-connected PTSD precludes gainful employment consistent with his education and occupational experience.

The Veteran submitted 2 buddy statements in November 2005 indicating that the Veteran is unable to work without accommodations that allow him to do simple tasks with minimal responsibility.  His difficulties with employment included absenteeism and his "paranoid behavior."    

Treatment records dated in March 2007 indicate that the Veteran stays mostly at home to avoid public situations which "interferes in his capacity to obtain and maintain gainful employment for an extended period of time."  

A review of the record shows that the Veteran was last employed at a convenience store as a night clerk in 1991.  During treatment in March 2009, he reported graduating from high school and pursuing an associate degree in criminal justice and as a paralegal.  He also indicated that he owned his own telemarketing company in the past.  His treatment records note that he has a long criminal history, serving 21 years prior to his current incarceration, where he has been for 6 years.  Even considering the Veteran's mood swings, sleeping difficulty, anxiety, and irritability, the May 2015 VA examiner attributed the Veteran's unemployment to his "consistent history of being incarcerated" rather than his symptoms of PTSD.  

The Board finds that the weight of the evidence is against a finding that the Veteran's service-connected PTSD prevents him from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  With the Veteran's training and previous employment history, it is apparent that he is able to do sedentary work with minimal responsibility and interaction despite his symptoms of PTSD.  Therefore, a referral of the Veteran's claim to VA's Director of C&P for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is not warranted.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


